        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________
                                 )
Yassin Muhiddin AREF, et al.,    )
                                 )
       Plaintiffs,               )
                                 )     Case No. 1:10-cv-00539-BJR
                      -v-        )
                                 )
William BARR, et al.,            )
                                 )
                                 )
       Defendants.               )
______________________________)

                          DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendants move to dismiss the

remaining claim in this case: an alleged violation of procedural due process brought by plaintiffs

Yassin Aref and Kifah Jayyousi. This claim is moot in light of plaintiffs’ release from prison.

While plaintiffs seek the expungement of Bureau of Prison (“BOP”) records concerning their

past placement in a Communications Management Unit (“CMU”), this does not create a live,

ongoing controversy because they lack standing to pursue this remedy. Moreover, plaintiffs do

not satisfy the requirements for expungement because they have offered no evidence that they

are, or will be, adversely affected by records concerning their prior CMU placement.

Accordingly, the court should dismiss the case.

                                       BACKGROUND

       Aref and Jayyousi allege that their prior placement in a CMU over ten years ago violated

their rights to due process.1 Am. Compl, First Cause of Action, ECF No. 86. However, both

men were released from the CMU in 2011 and 2013, respectively, Defendants’ Statement of

1
 Defendants continue to strenuously maintain that the procedures afforded to the plaintiffs
complied with all applicable procedural due process requirements. See, e.g., Defendants’ Motion
for Summary Judgment (“Defs MSJ”) at 27-34, ECF No. 145.
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 2 of 12



Material Facts (“Defs’ SMF”) ¶¶ 178, 192, ECF No. 145-1, and have now been released from

BOP custody and placed on supervised release. See Declaration of Jon Gustin ¶ 3, ECF No. 183-

1 (stating that, “[o]n September 15, 2017, inmate Jayyousi completed his term of imprisonment

via Good Conduct Time”); Declaration of Sean L. Miles ¶ 4, ECF No. 180-1 (stating that

“inmate Aref was released from BOP custody on October 3, 2018, via Good Conduct Time”).

       At the February 14, 2019 hearing in this case, plaintiffs’ counsel indicated that Jayyousi

may file a motion to reduce his period of supervised release, although apparently this has not yet

occurred. As for Aref, who is from Iraq, it is Defendants’ understanding that he is currently in

the middle of deportation proceedings conducted by Immigration and Customs Enforcement

(“ICE”). See Declaration of Heather Sposato (“Sposato Decl.”) ¶¶ 3-5, ECF No. 183-2. Neither

plaintiff has alleged how he is harmed or will be harmed by BOP records concerning his prior

CMU placement.

                                         ARGUMENT

I.     Plaintiffs’ Due Process Claim Is Moot

       Because plaintiffs have been released from prison, their official-capacity due process

claim is moot.2 As the D.C. Circuit has explained, “[n]ormally, a prisoner’s transfer or release

from a prison moots any claim he might have for equitable relief arising out of the conditions of

his confinement in that prison.” Scott v. Dist. of Columbia, 139 F.3d 940, 941 (D.C. Cir. 1998);

see also Dorman v. Thornburgh, 955 F.2d 57, 58 (D.C. Cir. 1992) (per curiam) (same); Cameron

v. Thornburgh, 983 F.2d 253, 254-57 (D.C. Cir. 1993) (same). This court previously determined

that the official-capacity claims of then-plaintiff Daniel McGowan became moot once he was

released from BOP custody. Aref v. Holder, 953 F. Supp. 2d 133, 143-144 (D.D.C. 2013). The

2
 Plaintiffs have previously acknowledged that “if Mr. Aref is released before the Court rules on
the summary motion, the question of mootness may need to be briefed.” Joint Status Update at
9, ECF No. 173.


                                                                                                    2
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 3 of 12



court stated that “Judge Urbina previously ruled that Plaintiff Twitty’s equitable claims became

moot when he was placed in a halfway house and subsequently paroled[,]” and that “[t]he same

logic applies to McGowan’s official-capacity claims. Under the law of the case doctrine, ‘the

same issue presented a second time in the same case in the same court should lead to the same

result[.]’” Id. (citing Kimberlin v. Quinlan, 199 F.3d 496, 500 (D.C. Cir. 1999). “While on

supervision by the U.S. Probation Office, McGowan is beyond the reach of the BOP and is

several meaningful steps away from being returned to the restrictions of the CMU. Likewise,

there is no allegation that McGowan was released because of this litigation, and so the ‘voluntary

cessation exception’ is similarly inapplicable.”3 Id. at 144. As a result, the court dismissed

McGowan’s claims for equitable relief as moot. Id.

       Notwithstanding the court’s prior determination that a plaintiff’s release from BOP

custody moots all official-capacity claims brought by that plaintiff,4 Aref and Jayyousi contend

that their procedural due process claim is not moot because they have sought to expunge all

references in BOP’s records to their prior CMU placement. Am. Compl. ¶ 12, ECF No. 86

(“Plaintiffs also seek to have their prison records expunged of any mention of the CMU.”); Joint

Status Update at 6, ECF No. 173 (“Mr. Jayyousi’s claim is not moot, because prospective relief

— in the form of expungement — is still possible”). Yet McGowan sought the same relief of

expungement in the Amended Complaint and the court found that his official-capacity claims



3
  The voluntary cessation exception to mootness clearly has no application to Aref and Jayyousi
now that they have been released from BOP custody. Joint Status Update at 12 (plaintiffs state
that they “do not seek to rely on the voluntary cessation exception to mootness”).
4
  In light of the decision not to appeal this court’s dismissal of McGowan’s official-capacity
claims, the D.C. Circuit stated that “[t]he parties agree McGowan’s official-capacity claims are
mooted by his full release from BOP custody.” Aref v. Lynch, 833 F.3d 242, 250 (D.C. Cir.
2016).


                                                                                                   3
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 4 of 12



were moot. Aref I, 953 F. Supp. 2d at 144. There is no justification here for reaching a contrary,

anomalous result for Aref and Jayyousi.

       Under Article III of the Constitution, federal courts “may only adjudicate actual, ongoing

controversies.” Abdelfattah v. U.S. Dep’t of Homeland Sec., 787 F.3d 524, 534 (D.C. Cir. 2015)

(citation omitted). A case is moot when “events have so transpired that [a judicial decision] will

neither presently affect the parties’ rights nor have a more-than-speculative chance of affecting

them in the future.” Id. That is the case here. Given plaintiffs’ release from BOP custody, a

declaratory judgment stating that plaintiffs’ past placement in a CMU was unlawful would

amount to an improper advisory opinion and not “affect the parties’ rights.” Id; see also NBC-

USA Housing, Inc., Twenty-Six v. Donovan, 674 F.3d 869, 873 (D.C. Cir. 2012) (stating that a

declaratory judgment is moot where it “can no longer affect the behavior of the defendant

towards the plaintiff, and thus affords the plaintiffs no relief whatsoever”) (citations omitted).

Similarly, plaintiffs’ request for injunctive relief —either release from the CMU or additional

process, see Am. Compl., Prayer for Relief— is clearly moot given Plaintiffs’ release from BOP

custody. Schmidt v. United States, No. 13-5007, 2014 WL 1643743, at *3 (D.C. Cir. April 25,

2014) (case becomes moot when a “court can provide no effective remedy because a party has

already obtained all the relief that it has sought”) (citation omitted). And Plaintiffs do not and

will not suffer any injury due to the existence of BOP records regarding their CMU placement.

As explained below, this means that Plaintiffs both lack standing to seek the remedy of

expungement and that this remedy would not have a “more-than-speculative chance of affecting

them in the future,” rendering the case moot. Abdelfattah, 787 F.3d at 534.




                                                                                                     4
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 5 of 12



       A. Aref and Jayyousi Lack Standing To Seek The Remedy of Expungement.

       While it is true that expungement of government records may be an available remedy

under certain circumstances to remedy a constitutional violation, see, e.g., Abdelfattah, 787 F.3d

at 534, plaintiffs’ lack standing to seek this relief. Friends of the Earth, Inc. v. Laidlaw Envtl,

Servs. Inc. (TOC), 528 U.S. 167, 185 (2000) (“plaintiff must demonstrate standing separately for

each form of relief sought”); Los Angeles v. Lyons, 461 U.S. 95, 109 (1983) (notwithstanding the

fact that plaintiff had standing to pursue damages, he lacked standing to pursue injunctive relief).

The three familiar elements to establish standing are: (1) the plaintiff must have suffered an

“injury in fact . . . which is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical’’; (2), “the injury has to be fairly traceable to the challenged action of

the defendant, and not the result of the independent action of some third party not before the

court[,]” and, (3), must be “likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)

(citations omitted).

       In their original Complaint, plaintiffs did not request expungement at all, and in their

Amended Complaint, the request for expungement was made in passing in a single introductory

paragraph, but was not included in their prayer for relief. See Am. Compl. ¶ 12; id., Prayer for

Relief. The Amended Complaint fails to adequately allege that Aref and Jayyousi were

experiencing any ongoing injury due to the existence of BOP records concerning their CMU

placement. Nor does the Amended Complaint contain allegations that would support the

conclusion that these records pose an “imminent” risk of future harm. Lujan, 504 U.S. at 560

(“speculative” future injury is inadequate to establish standing; plaintiff must allege that any

future injury is “imminent”).




                                                                                                      5
          Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 6 of 12



         At summary judgment, plaintiffs contended that their past designations to a CMU as well

as allegedly erroneous information in their Notices of Transfer might support a future

designation. While the Government disputed these allegations, see Defendants’ Reply in

Support of Motion for Summary Judgment at 6-7, ECF No. 157, speculation that information in

Aref’s and Jayyousi’s Notice of Transfer might make it more likely that they would be returned

to the CMU clearly does not establish a “certainly impending” risk of future injury required to

demonstrate standing. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (alleged

injury must be “certainly impending” to support standing).

         Nor is there any evidence that plaintiffs are currently suffering or will suffer injury due to

the BOP records in question given their release from BOP custody. While plaintiffs’ counsel

indicated at the February 14, 2019 hearing that Jayyousi may file a motion to reduce the term of

his supervised release, pursuant to BOP’s regulations, the documents that “should be forwarded

to the proposed district of [an inmate’s] supervision” are the inmate’s “Final Progress Report,”

“sentence monitoring computation data,” “Supervision Release Plan,” “Judgment and

Commitment Order,” and “Presentence Report.” See Program Statement 5321.08 (Unit

Management Manual) at 6.5 Thus, there is no reason to believe that Jayyousi’s Notice of

Transfer, which he contends does not accurately characterize his Presentence Report, see ECF

No. 138-1 at 27, would even be before the supervising court. Moreover, it is pure conjecture that

Jayyousi’s Notice of Transfer would have any impact on the supervising court’s analysis of

whether Jayyousi, who was convicted of terrorism-related offenses, should have his period of

supervised release shortened.



5
    https://www.bop.gov/policy/progstat/5321.08.pdf




                                                                                                      6
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 7 of 12



       As for Aref, it is the Defendants’ understanding that he is under a detainer from ICE and

is currently involved in deportation proceedings. See Sposato Decl. ¶¶ 3-5. According to the

Declaration of Heather Sposato, a Case Management Coordinator at BOP, it appears that BOP

has not provided ICE with Aref’s Notice of Transfer, which he also contends mischaracterizes

his Presentence Report.6 Id. ¶ 5. But in any event, there is no reason to believe that Aref’s

Notice would have any adverse impact on him during his deportation proceedings. Aref has

been convicted of terrorism-related offenses and it strains credulity to believe that his prior CMU

placement would play any meaningful role in these proceedings.

       Under these circumstances, plaintiffs’ lack standing and their request for expungement

must be dismissed. Friends of the Earth, 528 U.S. at 185 (explaining that plaintiff must

demonstrate standing separately for each form of relief sought).

       B. An Order of Expungement Would Not Provide Meaningful Relief Because
          Plaintiffs Are Not Harmed By the BOP Records They Seek To Expunge.

       For similar reasons, under binding D.C. Circuit precedent, the case is moot because the

court is unable to provide any meaningful relief to the plaintiffs in the absence of any evidence

that they will be harmed by the BOP records at issue. See Abdelfattah, 787 F.3d at 534 (noting a

case is moot where a “decision will neither presently affect the parties’ rights nor have a more-

than-speculative chance of affecting them in the future”). In Anyanwutaku v. Moore, the plaintiff

brought a due process challenge arising out of BOP’s allegedly erroneous calculation of his

parole eligibility date and sought the correction of his records. 151 F.3d 1053, 1057 (D.C. Cir.

1998). Once he was released from prison, the D.C. Circuit held that his due process claim and

6
 Aref has alleged that his Notice of Transfer mischaracterizes his Presentence Report because it
states that he communicated with “Jaish-e-Mohammed [JeM,],” a foreign terrorist organization,
instead of stating that he communicated with an undercover informant he believed was a member
of JeM. ECF No. 138-1 at 27. There is no reasonable basis to believe that this distinction has
any relevance to Aref’s deportation proceedings.


                                                                                                    7
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 8 of 12



his request to correct his records was moot because he failed to allege “continuing adverse

consequences from the challenged parole records.” Id.; cf. Hedgepeth v. Washington

Metropolitan Area Transit Authority, 386 F.3d 1148, 1152 (D.C. Cir. 2004) (equitable claim

seeking as a remedy expungement of 12-year-old’s arrest records was not moot, even though the

policy responsible for her arrest was no longer in effect, because the arrest records posed a clear

risk of adversely impacting her future employment prospects).

       In the habeas context, the Supreme Court has held that a due process challenge to a

plaintiff’s parole revocation, where that prisoner was subsequently released from prison and then

re-incarcerated, was moot even though state law required the prior parole revocation to be

considered in determining plaintiff’s eligibility for parole in the future. Spencer v. Kenma, 523

U.S. 1, 14 (1998). The Supreme Court found that plaintiff’s concern that the parole revocation

could be used in a future parole proceeding to deny parole was a “possibility rather than a

certainty or even a probability[,]” and given that the parole authority retained “almost unlimited

discretion” to grant parole, the case was moot. Id. (citation omitted). Here, the supervising court

is not even required to consider Jayyousi’s prior CMU placement and retains discretion to reduce

his period of supervised release.

       In sum, given plaintiffs’ release from BOP custody and the fact that plaintiffs’ request for

expungement is not justiciable, their due process claim is moot and should be dismissed.7

II.    Even If Plaintiffs’ Due Process Claim Is Not Moot, They Have Not Alleged Or
       Provided Evidence Establishing An Entitlement To The Remedy of Expungement.



7
  Even without reaching a determination that the case is moot under Article III, the court could
dismiss under the doctrine of prudential mootness. See MBIA Ins. Corp. v. FDIC, 708 F.3d 234,
245 (D.C. Cir. 2013) (“Where it is so unlikely that the court’s grant of [remedy] will actually
relieve the injury, the doctrine of prudential mootness permits the court in its discretion to stay
its hand, and to withhold relief it has the power to grant by dismissing the claim for lack of
subject matter jurisdiction.”) (citation omitted).


                                                                                                      8
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 9 of 12



       In the alternative, if the court determines that plaintiffs’ claim for expungement is

justiciable and that their due process claim is not moot, it should nevertheless find that plaintiffs

have no equitable entitlement to expungement under the facts of the case and dismiss on that

basis. The D.C. Circuit has explained that expungement of government records is an equitable

remedy that may be available under certain circumstances to vindicate constitutional and

statutory rights where the records may “adversely” impact an individual. Chastain v. Kelley, 510

F.2d 1232, 1236 (D.C. Cir. 1975) (right to expungement may exist for a party that will be

“adversely affected by the information [in the government’s records] in the future”).

       In Chastain, the D.C. Circuit addressed a lawsuit brought by an FBI Special Agent, who,

although not authorized to do so by an official investigation, entered a man’s house, brandished

his FBI credentials and interrogated the man in an attempt to determine whether the man was

harassing his female neighbor. 510 F.2d at 1234-35. Based on the results of the FBI’s

investigation into the Special Agent’s conduct, the agent was suspended without pay and the

record of his misconduct was preserved in the FBI’s files. The government contended the case

was moot because the agent was ultimately reinstated with back pay. Id. at 1235. The court of

appeals disagreed because “[t]here may remain a right not to be adversely affected by the

information [in the FBI’s files] in the future[,]” which “may exist if the information (1) is

inaccurate, (2) was acquired by fatally flawed procedures, or (3) as may be the case with

information about his private and personal relationships, is prejudicial without serving any

proper purpose . . . .” Id. at 1236; see also Abdelfattah, 787 F.3d at 537 (reciting these factors

from Chastain and stating that Chastain “establishes a modest proposition: expungement of

government records . . . may be available under certain circumstances to vindicate constitutional




                                                                                                        9
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 10 of 12



and statutory rights”); id. at 535 n. 6 (plaintiff may possess “a legally cognizable right to the

expungement of prejudicial records that do not serve a proper governmental purpose”).

       If the FBI agent in Chastain were able to establish on remand that he would be

“adversely affected by the information in the future[,]” Chastain, 510 F.2d at 1236 — a showing

that plaintiffs cannot make here, see infra — the trial court would then have to balance the harm

to plaintiff against the interests of the FBI in maintaining information about the apparent

misconduct of one of its agents. Id. (“Moreover, the Bureau would appear to have a strong

interest in retaining at least some of the information that the District Court ordered expunged,”

and noting the “considerable latitude given the Bureau in its internal affairs”).

       Unlike the investigative file containing derogatory information about the FBI agent in

Chastain that could impact his prospects for advancement at the Bureau, there is no evidence

here or even any allegations that plaintiffs will be adversely affected by information about their

CMU placement now that they have been released from prison. While Jayyousi may seek to

reduce his period of supervised release, as noted above, BOP policy sets forth the documents that

are to be provided to the district of Jayyousi’s supervision, which do not include his Notice of

Transfer, which he contends mischaracterizes his Presentence Report. ECF No. 138-1 at 27. In

contrast, his Presentence Report will be provided to the supervising court, so there are no

concerns that the supervising court will not understand its contents. See Program Statement

5321.08 (Unit Management Manual) at 6 (requiring that Presentence Report be provided to an

inmate’s proposed district of supervision). Moreover, there is no reason to believe that

Jayyousi’s Notice of Transfer would impact the supervising court’s analysis of whether to reduce

his period of supervised release, especially given that Jayyousi was convicted of terrorism-

related offenses. In the absence of any evidence that BOP’s records will adversely impact the




                                                                                                    10
        Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 11 of 12



terms of his parole, and given the supervising court’s discretion to reduce his period of

supervised release, there are simply no grounds to expunge here. See Anyanwutaku, 151 F.3d at

1057 (noting a challenge to correction of BOP parole records moot where plaintiff could not

explain how information would harm him); Spencer, 523 U.S. at 14 (fact that parole revocation

could be used in a future parole proceeding to deny parole was a “possibility rather than a

certainty or even a probability,” and because the parole authority retained “unlimited discretion”

to grant parole, the case was moot).

       As for Aref, it is virtually inconceivable that records concerning his CMU placement

would have any impact on his deportation proceedings given his conviction for serious terrorism-

related offenses. Furthermore, it appears that no such records have been provided to ICE.

Sposato Decl. ¶¶ 3-5.

       In short, the record is devoid of any evidence that plaintiffs are harmed by the existence

of their CMU records in BOP’s files. To the extent plaintiffs may argue that this information

may be used to support a future designation to the CMU in the event they are returned to prison,

it is well-established that courts will assume that a plaintiff will obey the law and, consequently,

speculative harms resulting from future confinement will not prevent a case from being moot.8

See United States. v. Sanchez-Gomez, 138 S. Ct. 1532 (2018) (“[W]e have consistently refused to

‘conclude that the case-or-controversy requirement is satisfied by’ the possibility that a party

‘will be prosecuted for violating valid criminal laws’ . . . [and] have instead ‘assume[d] that

[litigants] will conduct their activities within the law and so avoid prosecution and conviction as

well as exposure to the challenged course of conduct.’” (quoting O'Shea v. Littleton, 414 U.S.

488, 497) (1974)); Spencer, 523 U.S. at 15 (reasoning that a claim regarding a parole revocation


8
 Defendants have previously explained that Plaintiffs past placement to a CMU, without new
evidence, would not support their redesignation to the CMU. See Defs.’ Reply at 5-7.


                                                                                                   11
       Case 1:10-cv-00539-BJR Document 183 Filed 04/12/19 Page 12 of 12



order was moot following release from custody because any continuing consequences of the

order were “contingent upon [the claimant] violating the law, getting caught, and being

convicted”); Lane v. Williams, 455 U.S. 624, 632–633, n. 13 (1982) (concluding that case was

moot where the challenged parole revocation could not “affect a subsequent parole determination

unless respondents again violate state law, are returned to prison, and become eligible for

parole”). Accordingly, plaintiffs have no entitlement to expungement.

                                         CONCLUSION

       In sum, plaintiffs lacks standing to seek expungement nor can they establish an

entitlement to expungement. As a result, the case should be dismissed.

Dated: April 12, 2019                                Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     JOHN R. TYLER
                                                     Assistant Branch Director

                                                      /s/ Nicholas Cartier
                                                     NICHOLAS CARTIER
                                                     (D.C. Bar # 495850)
                                                     U.S. Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     Telephone: (202) 616-8351
                                                     E-mail: nicholas.cartier@usdoj.gov

                                                     Attorneys for the Defendants




                                                                                               12
